                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO: 3:19-CR-00210-MOC-DSC

UNITED STATES OF AMERICA,                             )
                                                      )
               vs.                                    )
                                                      )                   ORDER
CLARENCE ANTWAINE ADAMS,                              )
                                                      )
                       Defendant.                     )

       THIS MATTER is before the Court on the Government's Consent Motion to Dismiss the

Bill of Indictment in the above-captioned case without prejudice (#18). The Government moves

for dismissal because Defendant pleaded guilty to a Bill of Information in a related case, No. 3:19-

CR-363-MOC. Defendant does not object to dismissal. Having considered the motion, the Court

enters the following Order.

       IT IS, THEREFORE, ORDERED that the Government’s Motion to Dismiss (#18) is

GRANTED, and the Bill of Indictment in the above-captioned case (#7) is hereby DISMISSED

WITHOUT PREJUDICE.


                                       Signed: December 20, 2019
